AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for thH_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
               CATHY KROHN, an individual,                                                                Dec 04, 2018
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00219-SMJ
UNITED STATES DEPARTMENT OF THE INTERIOR                             )
and UNITED STATES BUREAU OF RECLAMATION,                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion to Dismiss (ECF No. 8), is CONSTRUED as a Motion for Summary Judgment, is GRANTED.
u
              Judgment is entered for Defendants.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Salvador Mendoza, Jr.                                        on a
      Motion to Dismiss (ECF No. 8), construed as a Motion for Summary Judgment.


Date: 12/4/2018                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          %\Deputy Clerk

                                                                            Lennie Rasmussen
